Citation Nr: 1536265	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for coronary artery disease and assigned a 10 percent disability rating effective September 2010.  A December 2013 RO rating decision assigned a 30 percent disability rating for the Veteran's service-connected coronary artery disease effective back to the date of service connection in September 2010.  


REMAND

The most recent VA examination was conducted in October 2013.  However, notifications of record reveal that the Veteran was subsequently hospitalized on three occasions at a VA medical center (VAMC) for treatment.  While these notifications indicate that hospitalization was for medical conditions other than the service-connected coronary artery disease, they do indicate additional VA medical records are available and have not been associated with the record, and that the Veteran's service-connected disability may have increased in severity since the last VA examination.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also, See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly remand is necessary to obtain the VA records and to accord the Veteran an additional VA examination.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection.  The Veteran must be asked if he is receiving disability benefits from the Social Security Administration (SSA); if so, then obtain complete copies of the Veteran's SSA records.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claims.  The consequences for failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all pertinent VA treatment records for the period from January 2010 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected coronary artery disease.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Any medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

